Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, 5-30 have been reviewed and are addressed below.  Claims 3-4 has been cancelled.

Response to Amendment/Arguments
Applicant’s amendments filed on 12-17-20 has been entered.
Applicant’s arguments regarding the prior art is moot in view of applicant’s amendments and are addressed in the rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitching (2008/0305454) in view of Kuo (2007/0128574) and Rosenblatt (2013/0093829).
With respect to claim 1 Kitching teaches a computer implemented method of forming a case card, comprising: 
receiving from a user via a network one or more parameters relating to a treatment and treatment related information performed upon an oral or maxillofacial region of a subject (Kitching paragraph 30 “initial tooth arrangement” and Kitching paragraph 31 “defined as the maximum linear translation of that point P1 on the tooth that undergoes the maximum movement for that tooth in any treatment step”), the one or more parameters including at least an initial position of the oral or maxillofacial region prior to a treatment and at least a final position of the oral or maxillofacial region upon completion of the treatment (Kitching paragraph 30 “At least some of these teeth may be moved from an initial tooth arrangement to a final tooth arrangement”). 
forming an animation which illustrates a movement of the oral or maxillofacial region from the initial position to the final position based upon the one or more parameters (Kitching paragraph 61 “image data representing the patient's teeth in the original, pre-treatment positions, the initially identified final position, as well as planned intermediate or successive arrangements selected for moving teeth along the initial treatment path from the initial arrangement to the selected final arrangement”); 
displaying the animation within the case card (Kitching Fig. 7A);
displaying a timeline of the treatment over a course of the treatment such that an animation is displayed within a first region of the case card and the timeline is displayed within a second region of the case card in proximity to the first region, wherein the timeline is correlated to a progression of the treatment from the initial position to the final position such that the timeline is manipulatable by the user to display one or more animation and/or instructions can be included or incorporated into a graphical representation of the patient's teeth to further communicate treatment guidelines and tasks” and Fig. 7A-7B).
wherein the treatment-related information includes at least treatment time and appliance type (Kitching “prescribed timing can include a specifically recommended date or may include an increment of time (e.g., at treatment week 9, 10, 11, etc.), or can be based on the timing of other events of the treatment plan (e.g., after a patient wears a set of appliances”) which were used in treatment such that the timeline is further correlated to display the appliance type used in treatment such that the timeline is further correlated to display the appliance type used at a selected treatment time during the progression of the treatment with detail information about the appliance (Kitching fig. 7B and paragraph 78 “assuming a 2-week wear interval for each appliance, with a maximum tooth velocity of 0.25 mm/tooth per aligner, typically about 16 to 20 weeks of repositioning treatment (8 to 10 appliances) is required before movement of the teeth is substantial enough to detect a non-compliant or off track movement of the teeth, if such off track movement is occurring, though more drastic movements can produce off track movement after only a few weeks” the Test Aligner #1 is the appliance type.)
Kitching does not teach associating one or more keyword searchable parameters with the treatment previously performed such that the case card is electronically retrievable via the network by another user not associated with the treatment previously performed
Kuo teaches the predefined template display may be associated with a particular one or more of an indexed or categorized value or score of the patient's initial dental conditions, with the treatment goal, or with any other customizable characteristics, such 
One of ordinary skill in the art would have found it obvious to combine the teachings of Kitching with Kuo with the motivation of being able to more accurately select the image which corresponds to the patient's orthodontic condition (Kuo paragraph 252). Additionally it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kitching with Kuo. The well-known elements described are merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Neither Kitching in view of Kuo do not teach displaying including a manufacturer of the appliance type.
Rosenblatt teaches "my procedures" (which may be displayed, for example, by type, by device, by manufacturer, by hospital), and the like (Rosenblatt paragraph 289).
One of ordinary skill in the art would have found it obvious to combine the teachings of Kitching with Kuo with Rosenblatt with the motivation of attaining feedback on the procedure (Rosenblatt paragraph 252). Additionally it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kitching with Kuo and Rosenblatt. The well-known elements described are merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 12 is rejected as above.

With respect to claim 2 Kitching teaches the method of claim 1 wherein receiving from a user comprises receiving the one or more parameters to a computer system via a network (Kitching paragraph 37 “one or more client terminals 256 can be included and operatively coupled to the network 252”).
	Claim 13 is rejected as above.
	Claim 30 is rejected as above.

With respect to claim 5 Kitching teaches the method of claim 1. Kitching does not explicitly teach wherein forming an animation comprises forming the animation from one or more images of the oral or maxillofacial region at least in the initial position and the final position (Kitching Fig. 7A).
	Claim 16 is rejected as above.

With respect to claim 6 Kitching teaches the method of claim 5 wherein displaying the animation comprises displaying one or more intermediate positions of the oral or maxillofacial region (Kitching paragraph 44 “client process is advantageously programmed to allow the clinician to display an animation of the positions and paths and to allow the clinician to reset the final positions of one or more of the teeth and to specify constraints to be applied to the segmented paths”).

With respect to claim 7 Kitching teaches the method of claim 1 wherein associating the animation further comprises associating one or more keywords with the case card, wherein the one or more keywords relate to the treatment (Kitching paragraph 55 “specifically identified task may be linked to other files so as to provide additional detailed information on a given task upon selection”).
	Claim 17 is rejected as above.

With respect to claim 8 Kitching teaches the method of claim 1 wherein associating the animation further comprises associating one or more additional treatments applied to the subject with the animation (Kitching paragraph 55).
	Claim 18 is rejected as above.

With respect to claim 9 Kitching teaches the method of claim 8 wherein displaying a timeline comprises the displaying the timeline of the one or more treatments applied over a course of the treatment (Kitching paragraph 50 and Fig. 7A).
	Claim 19 is rejected as above.

With respect to claim 10 Kitching teaches the method of claim 8 further comprising displaying the animation at one or more intermediate positions correlated to the one or more additional treatments (Kitching paragraph 36).
	Claim 20 is rejected as above.

With respect to claim 11 Kitching teaches the method of claim 1 further comprising displaying the case card with one or more additional case cards under one or more selected topics (Kitching paragraph 55).
	Claim 21 is rejected as above.

With respect to claim 14 Kitching teaches the method of claim 12 wherein the one or more parameters further include treatment-related information (Kitching paragraph 31 “defined as the maximum linear translation of that point P1 on the tooth that undergoes the maximum movement for that tooth in any treatment step”).
	
With respect to claim 15 Kitching teaches the method of claim 3 wherein the treatment-related information includes at least treatment time and appliance type (Kitching “prescribed timing can include a specifically recommended date or may include an increment of time (e.g., at treatment week 9, 10, 11, etc.), or can be based on the timing of other events of the treatment plan (e.g., after a patient wears a set of appliances”).

With respect to claim 22 Kitching teaches a computer implemented method of forming a theory card, comprising: 
receiving from a user via a network one or more terms relating to a treatment of interest (Kitching paragraph 30 “At least some of these teeth may be moved from an initial tooth arrangement to a final tooth arrangement”); 
displaying one or more case cards associated with at least one of the terms, wherein the one or more case cards each comprise one or more parameters relating to the treatment of interest performed upon an oral or maxillofacial region of a subject, the one or more parameters including at least an initial position of the oral or maxillofacial region prior to a treatment and at least a final position of the oral or maxillofacial region upon completion of the treatment (Kitching paragraph 36 “revised treatment plan will be generated (Step 216), and may be selected, for example, to reposition the teeth from the current position to a final position”);
receiving one or more comments or observations from the user relating to the two or more case cards being compared (Kitching paragraph 38 “Treatment progress tracking can be performed to determine whether treatment is progressing as planned and can include, for example, submitting (e.g., electronic transmission, shipping, etc.) progress information such as treatment notes”).

receiving one or more comments or observations from the user relating to the two or more case cards being compared (Kitching  paragraph 38); and 
associating the one or more comments or observations with the two or more case cards to form a theory card Kitching paragraph 7B).
Kitching does not teach the treatment previously performed upon an oral or maxillofacial region of a subject.
Kitching does not teach associating one or more keyword searchable parameters with the treatment previously performed such that the case card is electronically retrievable via the network by another user not associated with the treatment previously performed
Kuo teaches the predefined template display may be associated with a particular one or more of an indexed or categorized value or score of the patient's initial dental conditions, with the treatment goal, or with any other customizable characteristics, such that the user may retrieve the predefined template display for subsequent similar cases for treatment (Kuo paragraph 291). 
One of ordinary skill in the art would have found it obvious to combine the teachings of Kitching with Kuo with the motivation of being able to more accurately select the image which corresponds to the patient's orthodontic condition (Kuo paragraph 252). Additionally it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kitching with Kuo. The well-known elements described are merely a combination of old 
With respect to claim 23 Kitching teaches the method of claim 22 wherein the one or more parameters further include treatment-related information (Kitching paragraph 31 “defined as the maximum linear translation of that point P1 on the tooth that undergoes the maximum movement for that tooth in any treatment step”).

With respect to claim 24 Kitching teaches the method of claim 23 wherein the treatment-related information includes at least treatment time and product type (Kitching “prescribed timing can include a specifically recommended date or may include an increment of time (e.g., at treatment week 9, 10, 11, etc.), or can be based on the timing of other events of the treatment plan (e.g., after a patient wears a set of appliances”).

With respect to claim 25 Kitching teaches the method of claim 22. Kitching does not explicitly teach wherein forming an animation comprises forming the animation from one or more images of the oral or maxillofacial region at least in the initial position and the final position (Kitching Fig. 7A).
	

With respect to claim 26 Kitching teaches the method of claim 22 wherein receiving from a user comprises receiving the one or more parameters to a computer 

With respect to claim 27 Kitching teaches the method of claim 22 further comprising soliciting a third-party for additional comments or observations relating to the two or more case cards being compared (Kitching paragraph 38 “Treatment progress tracking can be performed to determine whether treatment is progressing as planned and can include, for example, submitting (e.g., electronic transmission, shipping, etc.) progress information such as treatment notes”)

With respect to claim 28 Kitching i teaches the method of claim 27 further comprising associating the additional comments or observations with the theory card (Kitching paragraph 38 “progress information such as treatment notes”)

With respect to claim 29 Kitching teaches the method of claim 22 further comprising associating one or more products related to the treatment of interest to form a product card (Kitching “prescribed timing can include a specifically recommended date or may include an increment of time (e.g., at treatment week 9, 10, 11, etc.), or can be based on the timing of other events of the treatment plan (e.g., after a patient wears a set of appliances”).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice A Mooneyham can be reached on (571)272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REGINALD R. REYES
Primary Examiner
Art Unit 3686



/REGINALD R REYES/Primary Examiner, Art Unit 3626